Case 3:15-md-02670-JLS-MDD Document 2272 Filed 01/28/20 PageID.181641 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                         Case No.: 15-MD-2670 JLS (MDD)
     PRODUCTS ANTITRUST LITIGATION
12
                                                     ORDER DENYING WITHOUT
13   This Document Relates To:                       PREJUDICE END PAYER
     The Indirect Purchaser End Payer                PLAINTIFFS’ MOTION FOR
14
     Actions                                         APPROVAL OF PROPOSED PLAN
15                                                   FOR DISSEMINATION OF CLASS
                                                     NOTICE
16
17
                                                     (ECF No. 1941)
18
19         Pending before the Court in this class action alleging conspiracy to fix prices of
20   packaged seafood is an unopposed motion filed by the End Payer Plaintiffs for approval of
21   their proposed plan for dissemination of class notice. Given the pending appeal, the Court
22   DENIES WITHOUT PREJUDICE the Motion as premature.
23         IT IS SO ORDERED.
24   Dated: January 28, 2020
25
26
27
28

                                                 1
                                                                            15-MD-2670 JLS (MDD)
